DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendment and Response (“Applicant Response”) filed on March 29, 2022. In the Applicant Response, Claims 1, 3, 4, 7, and 8 and the specification were amended. Claims 1-8 remain pending and are substantively addressed below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent No. 5,784,836 to Ehrick (hereinafter “Ehrick”).
Regarding Claim 1, Ehrick discloses an aircraft cabin (an aircraft 10 with at least one passenger cabin; see FIG. 1 and col. 3, lines 28-33) comprising 
an upper deck (a passenger deck 34; see FIG. 1 and col. 3, line 60), 
a cargo area configured to accommodate at least one passenger and situated at a different level to the upper deck (a cargo deck 12 accommodates sleeping modules 24-27, and the cargo deck 12 is located below the passenger deck 34; see FIG. 1 and col. 3, lines 28-33), and 
at least one accessway between the upper deck and the cargo area (a pivotal base 38 with steps 39 provides access between the passenger deck 34 and the cargo deck 12; see FIG. 1 and col. 3, lines 59-62), 
wherein the upper deck has at least locally a raised floor in the vicinity of the accessway so that at least a part of the cargo area has a ceiling height that is greater than a ceiling height of the rest of the cargo area (as shown in the First Enlarged and Annotated FIG. 1 of Ehrick below, the entry chamber 36 includes a raised plane or floor identified within the dashed-box, and the raised plane or floor defines a ceiling height H1 that is greater than a ceiling height H2 associated with the rest of the cargo deck 12; see also FIGS. 1 and 6 and col. 3, lines 59-67; it is noted that the term “in the vicinity” is a broad and can be interpreted as being within the general area, and as applied to Claim 1, FIG. 1 of Ehrick only shows a forward portion of the aircraft and any structures within this forward portion of the aircraft can be considered to be “in the vicinity” of the entry chamber 36 and/or steps 39).  

    PNG
    media_image1.png
    832
    923
    media_image1.png
    Greyscale

First Enlarged and Annotated FIG. 1 of Ehrick
Regarding Claim 2, Ehrick discloses wherein the accessway opens onto a landing of the cargo area (the steps 39 lead to a landing by the entryway region 32 that is within the cargo deck 12; see e.g., FIGS. 1 and 6, col. 3, lines 62-65, and col. 4, lines 26-29).
Regarding Claim 3, Ehrick discloses wherein the raised floor is located vertically above the landing, so that the landing is provided with a ceiling height that is greater than a ceiling height of the rest of the cargo area (as shown in the First Enlarged and Annotated FIG. 1 of Ehrick above, the raised plane or floor is directly above a portion of the top-side entryway region 32, which serves as a landing, and the ceiling height H1 associated with the raised plane or floor is greater than a ceiling height H2 associated with the rest of the cargo deck 12; see also FIGS. 1 and 6).
Regarding Claim 4, Ehrick discloses wherein the upper deck comprises an inclined partition at least partially forming a ceiling having a slope that is the same as a slope of the accessway (as shown in Second Enlarged and Annotated FIG. 1 below, an underside portion of the entry chamber 36 forms a part of the ceiling and includes a tangent that defines a slope S1, the steps 39 of the pivotal base 38 defines an accessway with a slope S2, and slopes S1 and S2 are parallel; it is noted that “a slope of the accessway” and “a slope” of the ceiling have each been broadly interpreted to read on any slope associated with the accessway or ceiling, respectively).

    PNG
    media_image2.png
    313
    424
    media_image2.png
    Greyscale

Second Enlarged and Annotated FIG. 1 of Ehrick
Regarding Claim 5, Ehrick discloses wherein the upper deck comprises at least one of a wash-stand, toilets and a service area opposite the inclined partition (the passenger deck 34 includes a walkway surrounding the entry chamber 36 and is on an opposite side of the entry chamber 36, the walkway can be considered a service area since carts can be moved through the walkway during meal or beverage service, and this walkway is within the general area of the entry chamber 36 and/or steps 39; see FIG. 1; as noted above, the term “in the vicinity” is a broad and can be interpreted as being within the general area).
Regarding Claim 6, Ehrick discloses wherein the raised floor forms a floor of the upper deck in front of the at least one of a wash-stand, the toilets and the service area of the upper deck (the passenger deck 34 includes a walkway surrounding the entry chamber 36 and is on an opposite side of the entry chamber 36, the walkway can be considered a service area since carts can be moved through the walkway during meal or beverage service, and this walkway is within the general area of the entry chamber 36 and/or steps 39; see FIG. 1; as noted above, the term “in the vicinity” is a broad and can be interpreted as being within the general area).
Regarding Claim 7, Ehrick discloses wherein the raised floor is located vertically above a surface of the cargo area located in the vicinity of a top step of the accessway, on the cargo area side, of a staircase forming the accessway (as shown in the First Enlarged and Annotated FIG. 1 of Ehrick above, the raised plane or floor is directly above at least a portion of the pivotal base 38 and steps 39, and the raised plane or floor is located within the general area of a top step of the pivotal base; see FIG. 1; as noted above, the term “in the vicinity” is a broad and can be interpreted as being within the general area).
Regarding Claim 8, Ehrick discloses wherein the upper deck comprises an inclined partition at least partially forming a ceiling having a slope that is the same as a slope of the accessway, each step or flight of steps of a staircase forming the accessway (as shown in the Second Enlarged and Annotated FIG. 1 above, an underside portion of the entry chamber 36 forms a part of the ceiling and includes a tangent that defines a slope S1, the steps 39 of the pivotal base 38 defines an accessway with a slope S2, and slopes S1 and S2 are parallel; it is noted that “a slope of the accessway” and “a slope” of the ceiling have each been broadly interpreted to read on any slope associated with the accessway or ceiling, respectively).

Claims 1-4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Publication No. 2010/0301163 to Guering et al. (hereinafter “Guering”).
Regarding Claim 1, Guering discloses an aircraft cabin (a stairway connect two levels of an aircraft cabin; see e.g., para. 0001) comprising 
an upper deck (an upper compartment 6 including an aisle 8 and a floor 10; see e.g., paras. 0027-0028 and FIGS. 1, 2, 5, and 6),
a cargo area configured to accommodate at least one passenger and situated at a different level to the upper deck (a main deck 2 is situated at a different level than the upper compartment 6, and the main deck 2 area includes seats 4 capable of accommodating passengers and/or luggage; see e.g., para. 0027-0028 and FIGS. 1, 2, 5, and 6), and 
at least one accessway between the upper deck and the cargo area (a stairway 12 includes a series of steps 14 which provides access between the main deck 2 and the upper compartment 6; see e.g., paras. 0030-0038; and FIGS. 1-6), 
wherein the upper deck has at least locally a raised floor in the vicinity of the accessway so that at least a part of the cargo area has a ceiling height that is greater than a ceiling height of the rest of the cargo area (the upper compartment 6 includes a floor plane adjacent to a trapdoor 36 (see horizontal surface near reference numeral 36 and above reference numeral 8 in FIG. 5) that is raised relative to the floor 10, and the floor plane forms a ceiling with a greater ceiling height than the ceiling height provided above the seats 4; see e.g., FIGS. 1, 2, 5, and 6).  
Regarding Claim 2, Guering discloses wherein the accessway opens onto a landing of the cargo area (the stairway 12 opens onto the main deck 2; see e.g., FIGS. 5 and 6).
Regarding Claim 3, Guering discloses wherein the raised floor is located vertically above the landing, so that the landing is provided with a ceiling height that is greater than a ceiling height of the rest of the cargo area (the floor plane adjacent to the trapdoor 36 is located vertically above the main deck 2, and the floor plane forms a ceiling with a greater ceiling height than the ceiling height provided above seats 4; see e.g., FIGS. 1, 2, 5, and 6).
Regarding Claim 4, Guering discloses wherein the upper deck comprises an inclined partition at least partially forming a ceiling having a slope that is the same as a slope of the accessway (the upper compartment 6 includes the trapdoor 36, and the trapdoor 36 can be placed in an inclined position such that the trapdoor 36 forms a ceiling that has a slope corresponding to a slope of the steps 14; see e.g., paras. 0033 and 0039, and FIGS. 2 and 6).
Regarding Claim 7, Guering discloses wherein the raised floor is located vertically above a surface of the cargo area located in the vicinity of a top step of the accessway, on the cargo area side, of a staircase forming the accessway (the floor plane adjacent to the trapdoor 36 is located vertically above the main deck 2, and the floor plane forms a ceiling with a greater ceiling height than the ceiling height provided above seats 4; see e.g., FIGS. 1, 2, 5, and 6).
Regarding Claim 8, Guering discloses wherein the upper deck comprises an inclined partition at least partially forming a ceiling having a slope that is the same as a slope of the accessway, each step or flight of steps of a staircase forming the accessway.

Response to Arguments
Applicant’s amendments and remarks filed on March 29, 2022 have been fully considered.
Previous Drawings Objections
Applicant’s amendments to Claims 3, 4, 7, and 8 address the previously raised drawings objections. Accordingly, the objections to the drawings raised in the previous Non-final Office Action are withdrawn.
Previous Specification Objection
Applicants amendment to the paragraph beginning on page 29, line 23 of the specification addresses the previously raised specification objection. Accordingly, the objection to the specification raised in the previous Non-final Office Action is withdrawn.
Previous Claims Objections
Applicants amendment to Claims 1 and 8 address the previously raised claims objections. Accordingly, the objections to Claims 1 and 8 raised in the previous Non-final Office Action are withdrawn.

Previous Rejections under 35 USC 112(b)
Applicants amendments to Claims 3, 4, 7, and 8 address the previously raised indefiniteness and lack of antecedent basis issues. Accordingly, the rejections under 35 USC 112(b) raised in the previous Non-final Office Action are withdraw.
Previous Rejections under 35 USC 112(b)
With respect to the rejection of Claim 1 raised in the previous Non-final Office Action, Applicant’s have been fully considered but they are not persuasive. Applicant argues that “Ehrick does not describe an upper deck having a raised floor in the vicinity of the accessway so that at least a part of the cargo area has a ceiling height that is greater than a ceiling height of the rest of the cargo area, as recited in Claim 1” (see pages 9-10 of Applicant Response). In support of this position, Applicant argues that the raised portion identified in Applicant’s annotated FIG. 1 “cannot reasonably be considered as a floor on which a passenger can walk or stand upright” (see page 10 of Applicant Response). The Examiner respectfully disagrees.
In response to Applicant's argument that Ehrick fails to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., the floor needs to be capable of enabling to walk or stand upright on) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, even if such an intended use were presented in the claims, the raised horizontal surface associated with the entrance chamber 36, would at a minimum be able to support the weight and accommodate the height of a small child. Moreover, one skilled in the art would appreciate that the Federal Aviation Administration (FAA) has in place certain crashworthiness and structural integrity requirements such that an actual implementation of the structure shown in Ehrick would prevent a passenger from falling through the raised horizontal surface if a passenger were to stand on, or fall onto, the raised horizontal surface of the entrance chamber 36 in Ehrick.
Applicant further argues that the lower surface associated with the raised portion of the entrance chamber 36 does not provide a local ceiling which is higher than a ceiling of the cargo deck 12. The Examiner respectfully disagrees. As shown in the Third Annotated FIG. 1 of Ehrick below, the floor of the passenger deck 34 includes a cutout that extends to a location below the raised portion (identified within the dashed box). As such, a first ceiling height H1 is defined between a bottom side of the raised portion and a top surface of the entryway, a second ceiling height H2 is defined between a bottom side of the passenger deck 34, and the first ceiling height H1 is greater than the second ceiling height H2. In view of the above, Ehrick discloses the limitation of “wherein the upper deck has at least locally a raised floor in the vicinity of the accessway so that at least a part of the cargo area has a ceiling height that is greater than a ceiling height of the rest of the cargo area,” as recited in Claim 1.

    PNG
    media_image3.png
    658
    681
    media_image3.png
    Greyscale

Third Enlarged and Annotated FIG. 1 of Ehrick
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,395,075 to Sprenger et al. discloses a stairwell connecting two different decks (see FIGS. 1 and 6).
The NPL article entitled “Riding on the Upper Deck of an EVA Air Boeing 747 – In Economy Class” to Brown shows in the fifth and seventh photos a staircase with a ceiling that has the same slope as the handrails of the staircase. A raised horizontal surface is provided above the sloped ceiling and the raised horizontal surface is located higher than the floor of the second level cabin. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is (571)272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.C.L./Examiner, Art Unit 3642                                                                                                    /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642